DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 4, 7-9, 11, 12, 14, 15, and 18 are pending in the current application.
Claim 1 is amended in the current application.
Claims 2, 5, 6, 10, 13, 16, and 17 are canceled in the current application.

Response to Arguments
Applicant's amendments and remarks filed on October 13, 2022 have been fully considered.
Applicant argues that Inui discloses a glass transition temperature of -70oC or higher, where lower than -70oC yields undesired properties of reduced durability and peeling/foaming at a high temperature.  Applicant also argues that Inui fails to provide sufficient teaching regarding the claimed storage modulus properties.
These arguments are considered moot.  New grounds of rejection have been established below as necessitated by the present amendments to claim 1.  Inui is no longer relied upon in the grounds of rejection.  Therefore, all arguments pertaining to Inui are considered moot.
Applicant argues that Suwa and Breedlove are silent regarding any glass transition temperature properties.
This is not persuasive for the following reasons.  Note that while Suwa and Breedlove do not disclose all the features of the presently claimed invention, Suwa and Breedlove are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather these references teach a certain concept, and in combination with the other applied prior art establish a prima facie case of obviousness over the presently claimed invention.  
Suwa teaches that it is well known and well within the abilities of those skilled in the art to measure, control, and adjust monomer content and ratios of acrylic adhesives to exhibit a high dielectric constant and to yield an adhesive that achieves excellent optical characteristics, sufficient touch sensor sensitivity, operational stability, efficient energy utilization, and excellent balance of cohesive and adhesive strength (Suwa, [0011], [0058]-[0059]).  Moreover, Suwa does in fact discuss that glass transition temperature can be controlled and lowered controlling and adjusting alkyl (meth)acrylate monomer types and contents (Suwa, [0031]).
Breedlove teaches that it is well known and well within the abilities of those skilled in the art to form foldable displays comprising a cover window, an adhesive coupling layer 12, a touch sensor panel 14, an adhesive coupling layer 16, and a display panel 18/20 (Breedlove, [0001]-[0002], [0005], [0009], [0024], Fig 1), where the adhesive coupling layers require substantially similar properties to those exhibited by modified Nobuji’s adhesive film (Breedlove, [0039]-[0042]).  Breedlove teaches such a display configuration with such adhesive coupling layers does not dewet or form air gaps during bending (Breedlove, [0040]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7-9, 11, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuji et al. (KR 2017/0078510 A, herein English machine translation utilized for all citations) in view of Suwa et al. (US 2017/0240782 A1).
Regarding Claim 1, Nobuji teaches a  pressure-sensitive adhesive composition for flexible and foldable displays (Nobuji, Pgs 2-4, 16, 23-24).  Nobuji teaches the pressure-sensitive adhesive composition (a thermocurable resin) comprises a curable component (A), a crosslinking agent (B), and a photopolymerization initiator (C) (Nobuji, Pgs 3, 22-23).  Nobuji teaches the pressure-sensitive adhesive composition has a glass transition temperature (Tg) of -57.5oC or less, preferably -59oC to -100oC (Nobuji, Pgs 3-4, 16).  Nobuji’s Tg range, overlaps with the claimed range of lower than -70oC, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).  Nobuji teaches the curable main agent (A) comprises a (meth)acrylic acid alkyl ester monomer (a-1-a-1) (i.e. a unit derived from a compound including an acrylate group) (Nobuji, Pgs 3, 6-8); a (meth)acrylic acid alkylene oxide ester monomer (a-1-a-2) having an R2 being -(A-O)p-Q that includes monomers such as methoxyethyl (meth)acrylate, ethoxyethyl (meth)acrylate, and ethoxyethyl (meth)acrylate (Nobuji, Pgs 3, 7-8, Formula (1)); and a hydroxyl group-containing (meth)acrylic monomer (a-1-b) (i.e. another unit derived from a compound including an acrylate group) (Nobuji, Pgs 3, 8-9).  Nobuji’s (meth)acrylic acid alkylene oxide ester monomer (a-1-a-2) includes monomers (such as such as methoxyethyl (meth)acrylate, ethoxyethyl (meth)acrylate, and ethoxyethyl (meth)acrylate) that satisfy [Chemical Formula 1] of claim 1.  Nobuji teaches the (meth)acrylic acid alkylene oxide ester monomer (a-1-a-2) is included in an amount of 0-30 wt% (0-30 parts by weight based on 100 total weight parts) (Nobuji, Pgs 12-13).  Nobuji’s content range overlaps the claimed range of 20-80 weight parts, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).  Nobuji teaches the hydroxyl group-containing (meth)acrylic monomer (a-1-b) is included in an amount of 0.1-30 wt% (0.1-30 parts by weight based on 100 total weight parts) (Nobuji, Pg 13).  Nobuji’s content range overlaps the claimed range of 2-80 weight parts, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).  Nobuji teaches the pressure-sensitive adhesive composition has a storage modulus after curing of 2.0x104 Pa to 4.0x104 Pa at 80oC, and 0.8x105 to 3.5x105 Pa or less at -20oC (Nobuji, Pgs 4-5).  Nobuji’s storage modulus ranges each fall within the claimed range of 1.4x104 to 3.9x105 Pa at -30oC and 60oC, and therefore, establish a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).  Although Nobuji measures storage modulus differently from the claimed method (measured at -30oC and 60oC), one of ordinary skill in the art would readily understand that these differences are minor and obvious, and would yield substantially similar results.  If Nobuji’s pressure-sensitive adhesive composition was measured in the same manner as the claimed invention, it is fully expected that the measurements would yield storage modulus properties that render obvious the claimed range with a predictable and reasonable expectation of success (MPEP 2143, MPEP 2144.05, I).  

    PNG
    media_image1.png
    112
    351
    media_image1.png
    Greyscale

Nobuji - Formula (1) (meth)acrylic acid ester monomer (a-1-a-2) with R2 -(A-O)p-Q
Nobuji remains silent regarding a relative dielectric constant of 4 or greater at 25oC, 60% RH, and 100 kHz.
Suwa, however, teaches an optically clear adhesive for a display device and/or touch panel exhibiting a high dielectric constant that comprises a (meth)acrylic ester copolymer formed with a poly(alkyleneoxy) (meth)acrylate represented by Formula (1) (Suwa, [0001]-[0002], [0015]-[0026]), where Formula (1) satisfies Chemical Formula 1 of claims 1 and 3 (and is substantially identical to Inui’s (a4) unit Formula (4) discussed above).  Suwa teaches the poly(alkyleneoxy) (meth)acrylate is added in an amount of 5-50 mass% to achieve viscoelastic characteristics suitable for an optically clear adhesive while having a high dielectric constant (Suwa, [0033]-[0036]).  Suwa teaches the dielectric constant of the optically clear adhesive is at least 8.0 at 25oC, 60% RH, and 100 kHz in accordance with JIS K 6911:1995 (Suwa, [0058]).  Suwa’s dielectric constant range is completely encompassed within the claimed range of 4 or greater, and therefore, completely satisfies the claimed range (see MPEP 2131.03).

    PNG
    media_image2.png
    27
    306
    media_image2.png
    Greyscale

Suwa – Formula (1)
Since Nobuji and Suwa both disclose adhesive compositions for display devices comprising alkyleneoxy (meth)acrylate-type monomer units, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Nobuji’s adhesive composition to exhibit a high dielectric constant by controlling monomer content/ratios according to Suwa’s guidance to achieve an adhesive that achieves excellent optical characteristics, sufficient touch sensor sensitivity, operational stability, efficient energy utilization, and excellent balance of cohesive and adhesive strength as taught by Suwa (Suwa, [0011], [0058]-[0059]).
Regarding Claim 3, modified Nobuji teaches the (meth)acrylic acid alkylene oxide ester monomer (a-1-a-2) includes monomers that satisfy [Chemical Formula 1] of claim 1 with R2 being hydrogen, R1 being an ethyleneoxy group, m being 2, and R3 being ethoxy, when Nobuji’s Formula (1) has R1 being hydrogen, R2 being -(A-O)p-Q with A being an alkyl, p being 2, and Q being an ethyl group (Nobuji, Pgs 3, 7-8, Formula (1)).

    PNG
    media_image1.png
    112
    351
    media_image1.png
    Greyscale

Nobuji - Formula (1) (meth)acrylic acid ester monomer (a-1-a-2) with R2 -(A-O)p-Q
Regarding Claim 4, modified Nobuji teaches the crosslinking agent (B) is included in an amount of preferably 0.1 to 1 parts by mass relative to 100 parts of the curable component (A) (Nobuji, Pg 17).  Modified Nobuji’s range is completely encompassed by the claimed range, and therefore, satisfies the claimed range (MPEP 2131.03).
Regarding Claim 7, modified Nobuji teaches the molecular weight of the curable component (A) copolymer is preferably 1,000,000 to 2,500,000 (Nobuji, Pg 16).  Modified Nobuji’s range completely and closely encompasses the claimed range of 1,000,000 to 2,000,000, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Regarding Claims 8, 14, 15, and 18, modified Nobuji teaches a cured adhesive film formed of the pressure sensitive adhesive composition as discussed above that is used in a flexible/foldable display (Nobuji, Pgs 2-3, 16, 22-26).
Regarding Claim 9, modified Nobuji teaches the adhesive film has a thickness of preferably 5-70 µm (Nobuji, Pg 23).  Modified Nobuji’s range completely and closely encompasses the claimed range of 10-50 µm, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Regarding Claim 11, modified Nobuji teaches a flexible/foldable display device that exhibits good folding properties, exhibits good flexural properties, and prevents cracking when the display is bent, where the display comprises the adhesive film as discussed above for claim 8 (Nobuji, Pgs 2-3, 16, 22-26).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuji et al. (KR 2017/0078510 A, herein English machine translation utilized for all citations) in view of Suwa et al. (US 2017/0240782 A1) as applied to claims 1 and 8 above, and further in view of Breedlove et al. (US 2018/0061893 A1).
Regarding Claims 11 and 12, modified Nobuji teaches the cured adhesive film formed of the pressure sensitive adhesive composition for use in a flexible/foldable display device as discussed above for claims 1 and 8.  Modified Nobuji also teaches the cured adhesive film can be utilized for various application such as optical members, protective layers, and transparent conductive films (Nobuji, Pgs 25-26).
Modified Nobuji remains silent regarding a flexible/foldable display having a structure where the adhesive film is provided between a cover window and a touch panel, or is provided between a touch panel and a display panel.
Breedlove, however, teaches a foldable display comprising a cover window, an adhesive coupling layer 12, a touch sensor panel 14, an adhesive coupling layer 16, and a display panel 18/20 (Breedlove, [0001]-[0002], [0005], [0009], [0024], Fig 1).  Breedlove teaches the adhesive coupling layers can be optically clear pressure sensitive adhesives that may be acrylate based adhesives; the adhesive coupling layers can have thickness of 25-100 µm; and the adhesive coupling layers can have a modulus at room temperature of more than 150 kPa (1.5x105 Pa) to less than 1 Mpa (1x106 Pa) (Breedlove, [0039]-[0042]).

    PNG
    media_image3.png
    402
    472
    media_image3.png
    Greyscale

Breedlove – Figure 1
Since modified Nobuji and Breedlove both disclose flexible display devices comprising pressure sensitive acrylate based adhesives, both disclose adhesive layers having similar thicknesses (Nobuji: 5-70 µm at Pg 23; Breedlove: 25-100 µm at [0040]), and both disclose adhesive layers exhibiting similar modulus properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized modified Nobuji’s adhesive layers as Breedlove’s adhesive coupling layers to yield a foldable display device with adhesive layers that do not dewet or form air gaps during bending as taught by Breedlove (Breedlove, [0040]), that exhibit excellent adhesion, excellent folding resistance, and do not peel off during bending operations even at low temperatures as taught by Nobuji (Nobuji, Pgs 2-4), and that provide excellent optical characteristics, sufficient touch sensor sensitivity, operational stability, and efficient energy utilization with a touch panel as taught by Suwa (Suwa, [0015], [0025], [0058]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782